Citation Nr: 0705777	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.  

2.  Entitlement to service connection for bilateral knee 
disabilities.  

3.  Entitlement to service connection for bilateral ankle 
disabilities.  

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of T12, from the initial grant of 
service connection.  

5. Entitlement to an evaluation in excess of 10 percent for 
residuals of S1 nerve root compression, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1981 to September 
2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which, in part, denied service connection bilateral 
knee, bilateral ankle, and bilateral shoulder disabilities, 
and granted service connection for degenerative joint disease 
of T12, and residuals of S1 nerve root compression, each 
rated 10 percent disabling, effective the day following the 
veteran's discharge from service.  The Board remanded the 
appeal for additional development in December 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a bilateral shoulder, 
bilateral knee, or bilateral ankle disability at present 
which is related to service.  

3.  Since service connection was established, the veteran's 
degenerative joint disease at T12 is manifested by complaints 
of pain, mild tenderness, and moderate limitation of motion; 
additional functional loss of use due to pain or during 
flare-ups have not been demonstrated.  

4.  Since service connection was established, the residuals 
of the veteran's S1 nerve root compression include decreased 
sensation in the lower extremities, decreased deep tendon 
reflexes in the left lower extremity, and positive straight 
leg raising, without muscle weakness or atrophy; more than 
mild symptoms of incomplete paralysis of the sciatic nerve is 
not demonstrated.  

CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral shoulder disability 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & West 2005); 38 C.F.R. §§  
3.159, 3.303 (2006).  

2.  The veteran does not have a bilateral knee disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

3.  The veteran does not have a bilateral ankle disability 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

4.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease at T12 are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5291 (prior 
to and from 9/26/03).  

5.  The criteria for an initial rating in excess of 10 
percent for residuals of S1 nerve root compression are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.124a, Part 4, Diagnostic Codes 8599-8524 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims currently on appeal, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in December 2005 and July 2006, 
and the December 2005 Board remand fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and a 
supplemental statement of the case was promulgated in 
September 2006.  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by him have 
been obtained and associated with the claims file.  There is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  The veteran was afforded two VA 
examinations during the pendency of this appeal, and was 
scheduled for a videoconference hearing in February 2004, but 
failed to report and did not request to reschedule.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral shoulder, knee, and ankle disabilities, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

Concerning the claims of service connection for bilateral 
shoulder, knee, and ankle disabilities, the service medical 
records showed that the veteran was seen for right shoulder 
pain on one occasion in service in February 1994.  At that 
time, he reported intermittent, non-radiating pain in the 
right shoulder for about two months, particularly when 
playing racquetball.  On examination, there was full range of 
motion with crepitus in each shoulder, no edema, and some 
tenderness in the AC joint of the right shoulder on 
extension.  

The service medical records showed that the veteran was seen 
for a left ankle sprain on three occasions (December 1983, 
July 1995, and December 1996), and that he was placed on 
light duty for four days in December 1983.  In July 1995, the 
veteran reported that he had sprained his ankle three weeks 
earlier but did not seek any medical attention.  He said he 
reinjured the ankle five days earlier and came in for medical 
attention because he was going vacation and had some 
weakness, swelling and pain on the lateral side of the ankle.  
Examination of the ankle showed good range of motion with no 
swelling or ecchymosed.  In December 1996, the veteran 
twisted his ankle when he slipped on ice.  An examination 
revealed some point tenderness on the lateral malleous and 
decreased motion.  The ankle appeared grossly normal and 
there was no edema or joint instability.  An x-ray study 
showed no evidence of fracture.  The veteran was told to 
elevate the ankle and to return in one week if there was no 
improvement.  The service medical records do not show any 
complaints, treatment, abnormalities, or diagnosis for any 
right ankle problems in service.  

The veteran was seen for right and left knee pain on several 
occasions during service.  Other than pain and occasional 
mild swelling and crepitus, no significant clinical or 
diagnostic findings were noted.  The impressions included 
bilateral chondromalacia of the patella (August 1987), and 
possible tendonitis (January 1997).  

On a private examination in June 2001, the veteran denied any 
musculoskeletal pain, swelling, or stiffness in his upper or 
lower extremities, and no pertinent abnormalities were noted 
on examination at that time.  The veteran had full range of 
motion, normal muscle tone, strength, and sensation, and no 
pain, crepitus, instability, tenderness, or effusion, in 
either upper or lower extremity.  

When examined by VA in December 2002, the veteran reported 
that he was treated for contusions to both shoulders in 
service when he was dragged on the ground by his parachute in 
the early 1980's.  He said that he was in a sling for about 
two days and was returned to duty.  He described a burning 
type pain, primarily in the right shoulder, and reported 
flare-ups lasting from a half hour to five hours, about 22 
days a month.  

On examination, the veteran had good range of motion in both 
shoulders on flexion, extension, and adduction.  There was no 
swelling or discoloration in either shoulder.  The veteran 
reported that pain sometimes slowed him down at work, but he 
did not report any additional range of motion loss with 
flare-ups.  There was no pain on palpation and no evidence of 
fatigue, weakness, incoordination, or additional range of 
motion loss on repetitive testing of either shoulder.  

Concerning his knees, the veteran stated that he could not 
recall any specific injury to either knee in service.  He 
said his left knee pain began around 1983 and had been 
chronic ever since; he said that his right knee pain began 
about two years earlier.  He reported flare-ups of pain in 
his right knee about once a month, and about 18 times a month 
in the left knee.  He reported no additional loss of motion 
in either knee with flare-ups, but said that his left knee 
swelled and sometimes felt hot after standing or walking for 
more than a hour.  He denied any lost time at work because of 
knee pain in the past year, but said that he gave up hiking 
about four years earlier primarily because of left knee pain.  

On examination, there was no evidence of swelling, 
discoloration, or increased warmth in either knee.  Range of 
motion was normal without wincing or grimacing.  There was no 
instability or subluxation, no crepitation with patella 
pressure, and no tenderness of the menisci on McMurray's 
testing.  The veteran performed five half squats without 
evidence of pain, fatigue, weakness, incoordination, or 
additional loss of range of motion.  The examiner noted that 
despite the veteran's complaints of bilateral knee pain, 
examination and x-rays studies were normal.  Therefore, he 
could not offer any diagnosis for his knee problems.  

The veteran reported recurrent bilateral ankle sprains in 
service and said that both ankles ached and that his right 
ankle swelled when he was on his feet for more than an hour.  
He reported flare-ups about ten times a month lasting about 
30 minutes, but denied any additional range of motion loss in 
either ankle during flare-ups.  On examination, there was no 
evidence of swelling, discoloration, or increased warmth in 
either ankle.  There was no pain with palpation of the 
ankles, Drawer sign was negative, and heel-toe walking was 
good, bilaterally.  Range of motion was also good in each 
ankle.  The veteran walked about 40 feet without evidence of 
a limp, and there was no evidence of pain, fatigue, weakness, 
incoordination, or additional range of motion loss on 
repetitive motion testing.  X-ray studies of the knees, 
ankles, and both shoulders were negative.  The diagnoses 
included normal bilateral shoulders, ankles, and knees.  

While the veteran believes that he has bilateral shoulder, 
bilateral knee, and bilateral ankle disabilities which are 
related to service, he has not presented any competent 
medical evidence to support that assertion.  While the 
service medical records showed treatment for pain in the 
various joints during service, they also indicated that his 
symptoms resolved with conservative treatment with no 
residual disability or chronic recurrence of symptomatology 
as there was no evidence of any current disability on VA 
examination in December 2002.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has a 
bilateral shoulder, knee, or ankle disability at present, 
there can be no valid claim.  Brammer, 3 Vet. App. at 223 
(1992).  Accordingly, the appeal is denied.  

Increased Ratings

The issues pertaining to the ratings to be assigned the 
veteran's T12 degenerative joint disease and S1 nerve root 
compression arise from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

T12 Degenerative Joint Disease

The service medical records showed that the veteran sustained 
a low back injury in service in 1985, and underwent a lumbar 
hemilaminectomy at L5-S1 in 1986.  An MRI in May 2001 showed 
no evidence of subluxation or instability of the lumbosacral 
spine, some scarring around the left S1 nerve root, slight 
bulging at both the T12-L1 level and at the L4-5 and L5-S1 
levels without any significant spinal cord or thecal sac 
compression.  A private neurological examination in June 2001 
showed 5/5 strength in all muscle groups, muscle tone was 
equal and normal, bilaterally, and sensation was intact 
throughout the lower extremities.  Deep tendon reflexes were 
equal and symmetric, Babinski sign was negative, and there 
was no evidence of any other pathological reflexes.  

A service MRI in August 2002 showed chronic degenerative 
changes at the T12-L1 level with some posterior disc bulging 
and spur formation causing mild deformity on the thecal sac 
but no impingement on the disc cord.  The radiologist 
indicated that the study showed no changes at any of the 
levels of the spine when compared with the prior MRI scan in 
May 2001.  There was no significant compression of the nerve 
roots and only minimal deviation of the traversing left S1 
nerve root.  

A private neurosurgical consultation in September 2002 showed 
normal strength, muscle tone, and deep tendon reflexes in 
both lower extremities.  Straight leg raising, Romberg, and 
Babinski were negative.  The veteran's gait was slightly 
antalgic, tandem was normal, and he was able to ambulate on 
his heels and toes without difficulty.  

When examined by VA in December 2002, the examiner indicated 
that the claims file was reviewed and noted that the service 
medical records for the veteran's first 18 years of service 
were not in the file.  The veteran complained of a constant 
dull and deep sharp pain in his mid-lower back when bending 
or twisting in the wrong direction, when lifting grater than 
20 pounds, or when walking greater than 300 yards.  He also 
complained of a dull aching pain in his lower thoracic area 
around the T12 area when lifting 20 pounds or more or on 
repeated bending.  He also reported constant numbness in both 
legs, running down the lateral left leg to the foot and on 
the right leg to just below the knee, with occasional 
numbness and tingling in the right lateral area.  He reported 
constant back pain and flare-ups daily lasting about an hour.  
He wore a back brace and used a TENS unit, as needed.  

On examination, the veteran was able to get on and off the 
examination table without assistance.  Straight leg raising 
was positive with pain in the left lateral thigh and 
tenderness in the left thigh and calf areas at 55 degrees.  
Range of motion of the lumbar spine was good with pain at the 
end of all range of motion.  Active flexion was to 65 degrees 
with passive flexion to 72 degrees.  Active extension was to 
17 degrees with passive extension to 22 degrees.  Active 
lateral flexion was to 26 degrees on the right and to 30 
degrees on the left.  Passive lateral flexion was to 32 
degrees and 35 degrees, respectively.  Active and passive 
rotation was to 35 degrees, bilaterally.  The veteran could 
heel and toe walk in place and was able to feel soft touch on 
all toes.  On repetitive motion testing, the veteran 
performed five flexions and extension with no evidence of 
fatigue, weakness, incoordination or additional range of 
motion loss.  On neurological examination, the veteran's gait 
and stance were normal, deep tendon reflexes revealed 2+ knee 
jerk, bilaterally, 2+ right ankle jerk, and 1+ left ankle 
jerk.  Gait and turn around were strong, Romberg testing was 
normal, and the veteran was able to tandem gait.  The veteran 
was well-muscled and there was no evidence of atrophy.  The 
diagnoses included degenerative joint disease of T12-L1, and 
L5-S1 disc disease with residuals of S1 nerve root 
compression manifested by decreased deep tendon reflex in the 
left ankle.  

When examined by VA in July 2006, the examiner indicated that 
the claims file was reviewed and provided a detailed 
description of the veteran's medical history.  The veteran 
reported constant pain in the lumbar region and intermittent 
pain in the thoracic spine, primarily mid-line in the T10-12 
areas.  The veteran reported that his low thoracic pain 
bothered him two or three days a week and occurred with 
almost any activity.  The veteran did not report any history 
of flare-ups or restriction of activities due to any thoracic 
pain, and that his lumbar pain was worse.  The veteran 
reported numbness in the lateral aspect of both legs and a 
sensation of weakness in his legs, and denied any bowel or 
bladder problems or any weight loss related to his back 
disability.  The veteran could walk without use of any 
ambulatory aids, though his wife reported that he leaned on 
furniture when walking around the house.  The veteran 
reported that he wore a back brace during flare-ups and about 
twice a week for pain.  He also reported that he changed jobs 
from construction to maintenance repair due to his back pain, 
and that he currently worked 35 hours per week.  He said that 
he could perform all of the duties required of his current 
job, but was unable to do much work around his house because 
of his back pain.  He could dress and undress himself, except 
during flare-ups, and limited his bending to putting on his 
shoes and socks.  He had no functional difficulty driving his 
car, but reported that he had to get out of the car to rest 
for a few minutes every half hour or so.  

On examination, the veteran walked without a limp and had 
mild to moderate difficulty getting up and down from the 
supine position on the examining table.  The veteran did not 
appear to be exaggerating his symptoms.  There was mild 
tenderness to palpation over the thoracic and lumbar spine 
areas, but no paraspinal muscle spasms.  Straight leg raising 
was positive on the right at 50 degrees, and at 60 degrees on 
the left.  Knee jerk was 2+, bilaterally, right ankle jerk 
was 1+, and left ankle jerk was absent.  There was decreased 
sensation throughout both lower extremities, most noticeably, 
per the veteran's report, in the medial left leg area.  
Strength testing of the hips, knees, ankles, and great toes 
showed no weakness and there was no objective evidence of 
pain on motion of the back.  Active forward flexion was to 50 
degrees with pain at 50 degrees, and passive flexion was to 
65 degrees without pain.  Active extension was to 15 degrees 
with pain at 15 degrees, and passive extension was to 20 
degrees without pain.  Active and passive lateral flexion was 
to 30 degrees, bilaterally, right and left active rotation 
was to 20 degrees, and passive rotation to 25 degrees, 
bilaterally.  There was no evidence of additional range of 
motion loss due to pain, weakness, incoordination, or 
fatigability with repeated motions.  The diagnoses included 
degenerative joint disease of the lower thoracic spine and 
degenerative joint and degenerative disc disease of the 
lumbar spine with residual radiculopathy manifested by absent 
left ankle jerk, pain, and numbness in the legs.  

Analysis

Initially, the Board notes that the effective date of service 
connection for the veteran's thoracic spine disability and 
his S1 nerve root disability is September 25, 2002.  The 
regulations pertaining to rating disabilities of the spine 
were amended September 23, 2002, and September 26, 2003.  The 
Board thus, must consider the criteria applicable from 
September 23, 2002 to September 26, 2003, and from September 
26, 2003.  

The applicable orthopedic criteria effective from September 
23, 2002, to September 26, 2003 provided for the assignment 
of a rating for disabilities of the spine based limitation of 
motion which allowed for separate ratings for the cervical, 
dorsal (thoracic), and lumbar segments of the spine 
(Diagnostic Code (DC) 5290, 5291, 5292, respectively).  
Higher ratings for the thoracic spine were possible under DC 
5285 (residuals of fracture of the vertebra); DCs 5286, 5288 
(ankylosis of the spine); DC 5293 (intervertebral disc 
syndrome); or DC 5295 (lumbosacral strain).  38 C.F.R. 
§ 4.71a (effective prior to September 26, 2003).  

From September 23, 2002 to September 26, 2003, under DC 5291, 
a noncompensable evaluation was assigned for slight 
limitation of motion of the thoracic spine, and a 10 percent 
was assigned for moderate or severe limitation of motion.  DC 
5292 provided for a 10 percent evaluation with slight 
limitation of motion of the lumbar spine; a 20 percent 
evaluation for moderate limitation of motion, and a 30 
percent for severe limitation of motion.  38 C.F.R. § 4.71a, 
DCs 5291, 5292 (effective prior to September 26, 2003).  

Under the revised regulations, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

Under the regulations effective from September 23, 2002, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8524 addresses 
the internal popliteal nerve (tibial).  Incomplete paralysis 
of the internal popliteal nerve is rated 10 percent when 
mild, 20 percent when moderate, and 30 percent when severe.  
A 60 percent evaluation is assigned for complete paralysis 
when plantar flexion is lost, frank adduction of the foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of the foot is lost.  38 
C.F.R. § 4.124a; Diagnostic Code 8524 (2006).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The objective medical evidence of record at the time of the 
initial rating decision in February 2003 showed no more than 
moderate limitation of motion of the thoracic and lumbar 
spine segments, and only mild neurological symptoms 
manifested primarily by decreased ankle jerk on the left.  
There was no evidence of muscle spasm, absent ankle jerk, or 
any significant neurological findings appropriate to the site 
of the diseased disc.  

By rating action in February 2002, the RO assigned separate 
10 percent ratings for the lumbar spine and thoracic spine, 
based on limitation of motion of the appropriate segments 
under Diagnostic Codes (DCs) 5292 and 5291, respectively.  
The veteran was also assigned a separate 10 percent 
evaluation for the neurological symptoms involving S1 nerve 
root compression under DC 8524 for internal popliteal nerve 
involvement.  (By rating action in June 2003, the RO, in 
part, assigned an increased rating to 20 percent for the 
lumbosacral spine disability, effective from the day 
following his discharge from service; the combined rating was 
40 percent.)  Service connection was also established for 
tinnitus, rated 10 percent disabling, and flexion deformity 
of proximal interphalangeal joint of the right 5th finger and 
resolved hemorrhoid tags, each rated noncompensably 
disabling.  The veteran perfected an appeal only with respect 
to the issues involving degenerative joint disease of the 
thoracic spine (T12), and residuals of S1 nerve root 
compression.  Therefore, the manifestations specific to the 
lumbar spine can not be considered in the current appeal.  

Concerning the veteran's thoracic spine disability, the Board 
notes that the 10 percent evaluation currently assigned is 
based strictly on limitation of motion of the thoracic spine, 
and is the maximum rating possible under the old regulations 
for the thoracic spine.  

Under the revised regulations effective September 26, 2003, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, interverterbral disc syndrome will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2006). 

One significant change of the revised rating criteria, as 
applicable to the veteran's case, is that the thoracic and 
lumbar spine segments are now characterized as a single 
segment and rated as the thoracolumbar spine with respect to 
the General Rating Formula.  See 38 C.F.R. § 4.71a, The 
Spine, Note (6) (2006); but see 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (2) (2006).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003).  

For the period from September 25, 2002 to September 26, 2003, 
the Board must consider the orthopedic diagnostic codes in 
effect prior to September 26, 2003, and the applicable 
diagnostic codes pertaining to intervertebral disc syndrome 
in effect between September 25, 2002 (the effective date of 
the grant of service connection in this case) and September 
26, 2003 (the effective date of the revisions to the 
orthopedic diagnostic codes pertaining to the spine).  In 
this case, the veteran is currently assigned a 10 percent 
evaluation for limitation of motion the thoracic spine, which 
is the maximum rating possible for the thoracic spine under 
the old rating criteria (DC 5291).  The only possible basis 
for a higher evaluation for the thoracic spine disability 
under the old regulations would be for intervertebral disc 
syndrome as the other codes listed herein, such as for 
ankylosis or residuals of fracture of the spine, are 
inapplicable to the instant case.  Under DC 5293 in effect 
during this period, the evidence of record, however, does not 
contain objective evidence of incapacitating episodes as 
defined by regulation having a duration of at least two weeks 
but less than four weeks during a previous twelve month 
period.  For this period, a higher rating is attained by 
rating the separate orthopedic manifestation (10 percent for 
moderate to severe limitation of motion of the thoracic 
spine) with the neurologic manifestations (10 percent for S1 
nerve root compression), and as already assigned by the RO.  

For the period from September 26, 2003, the Board finds that 
10 percent evaluation for limitation of motion of thoracic 
spine under DC 5291 is the maximum applicable to this case.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  

Under the revised General Formula, effective that September 
26, 2003, the objective medical evidence of record does not 
demonstrate limitation of motion of the thoracolumbar spine 
to the degree required for a rating in excess of 20 percent.  
That is, the most restricted range of motion during the 
pendency of this appeal showed flexion of the thoracolumbar 
spine to 50 degrees with a combined range of motion to 145 
degrees.  (See July 2003 VA examination report).  Under the 
revised General Formula, the appropriate rating would be a 
single 20 percent evaluation based on forward flexion of the 
thoracolumbar spine to greater than 30 degrees, but not 
greater than 60 degrees.  The veteran is currently assigned a 
10 percent rating for the thoracic spine and a 20 percent 
rating for the lumbar spine, which is more than would be 
possible under the revised rating criteria as described 
above.  Thus, a higher evaluation under the revised General 
Formula is not possible.  

As noted above, the evidence does not show that the veteran 
has experienced incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  While the veteran reported 
periodic incapacitating flare-ups of back pain related to his 
lumbar spine, the evidence does not show any incapacitating 
episodes requiring bed rest that is prescribed by a physician 
and treatment by a physician over the past year.  Thus, the 
Board finds that the evidence does not meet the criteria for 
an evaluation in excess of 20 percent under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes of the thoracolumbar spine.  

The veteran has been assigned a separate rating for the 
neurologic manifestations of his back disability, and that 
rating has been taken into account in assigning the combined 
40 percent rating currently assigned.  Thus, a higher 
evaluation is not warranted when the orthopedic and 
neurologic manifestations are considered along with the 
evaluations for all other disabilities under 38 C.F.R. 
§ 4.25.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

The evidence shows that the veteran has a good strength and 
range of motion in thoracic spine and no significant 
neurological impairment referable specifically to the 
thoracic spine.  The veteran reported only intermittent 
flare-ups of pain associated with his thoracic spine and the 
resulting restriction of activities has been taken into 
account in assigning the combined ratings for the veteran's 
spinal disabilities.  While the veteran reported pain at the 
end ranges of motion on both examinations, the examiners 
specifically noted that there was no additional range of 
motion loss due to pain, fatigue, weakness, or 
incoordination.  On the most recent VA examination, the 
examiner noted that while the veteran tended guard and 
perform movements somewhat slowly, there was no objective 
evidence of pain on motion.  The Court has held that, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  As discussed above, the two VA 
examinations conducted during the pendency of this appeal 
showed no more than moderate limitation of motion, no muscle 
weakness or atrophy, and no significant neurological 
impairments referable to the thoracic spine that would 
warrant a higher rating than that currently assigned.  In 
light of the clinical findings of record, the Board finds 
that an increased evaluation based on additional functional 
loss due to the factors set forth above are not demonstrated.  

S1 Nerve Root Compression

The neurological manifestation of the veteran's thoracolumbar 
disability is currently evaluated under the diagnostic 
criteria set forth at DC 8524 for internal popliteal nerve 
(tibial).  A 10 percent evaluation may be assigned for mild 
incomplete paralysis.  Incomplete paralysis with moderate and 
severe symptomatology warrants a 20 percent and a 30 percent 
evaluation, respectively.  A 60 percent evaluation may be 
assigned for complete paralysis when plantar flexion is lost, 
frank adduction of the foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; in 
lesions of the nerve high in popliteal fossa, plantar flexion 
of the foot is lost.  38 C.F.R. § 4.124a; DC 8524 (2006).  
Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2006).  

The relevant evidence of record pertaining to the claim for 
an increased rating for nerve damage includes the findings 
from two VA examinations conducted in December 2002 and July 
2006.  The veteran's complaints and the actual clinical 
findings on both occasions were not materially different and 
showed some decreased sensation in both lower extremities and 
absent left ankle jerk.  While the veteran reported a 
sensation of weakness in both legs, he demonstrated normal 
strength in all muscles of the lower extremities and had 
essentially normal range of motion in his ankles and knees, 
bilaterally.  There was no muscle wasting or atrophy and he 
was able to walk on his toes and heels without difficulty.  

In this case, there is no evidence that the internal 
popliteal nerve affects the veteran's motor or mental 
functioning, and the degree of sensory functioning is not 
shown to be more than mild.  The only manifestations of the 
veteran's incomplete paralysis of the internal popliteal 
nerve is decrease sensation in the lower extremities and 
absent left ankle jerk.  Under the circumstances, the Board 
finds this to be no more than mild, in accordance with the 
rating guidelines.  Accordingly, an evaluation in excess of 
10 percent is not warranted.  




ORDER

Service connection for bilateral shoulder disabilities, is 
denied.  

Service connection for bilateral knee disabilities, is 
denied.  

Service connection for bilateral ankle disabilities, is 
denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of T12, is denied.  

An initial evaluation in excess of 10 percent for residuals 
of S1 nerve root compression, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


